Exhibit 10.1

 


AGREEMENT AND PLAN OF MERGER
AMONG
INNOVATIVE FOOD HOLDINGS, INC., THE FRESH DIET, INC., AND
FD ACQUISITION CORP.


This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 15, 2014, among Innovative Food Holdings, Inc., a Florida corporation
(“Parent”), The Fresh Diet, Inc., a Florida corporation (“FD”), and FD
Acquisition Corp., a Florida corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”) in connection with the transactions contemplated hereby.


RECITALS


WHEREAS, the respective Boards of Directors of Parent, FD and Merger Sub have
(i) determined that it is in the best interest of such corporations and their
respective stockholders to consummate the Merger (as hereinafter defined), and
(ii) approved and declared advisable this Agreement, the Merger and the other
transactions contemplated by this Agreement;


WHEREAS, the Parent, as the sole stockholder of Merger Sub, has approved this
Agreement, the Merger and the other transactions contemplated by this Agreement
pursuant to action taken by written consent in accordance with the requirements
of the Florida Business Corporation Act (the “FBCA”) and the Bylaws of the
Merger Sub;


WHEREAS, a sufficient number of stockholders of FD have approved this Agreement,
the Merger and the other transactions contemplated by this Agreement pursuant to
action taken by written consent in accordance with the requirements of the FBCA
and the Bylaws of FD;


WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
common stock of FD shall be converted into the right to receive upon Closing (as
hereinafter defined) and thereafter, the Merger Consideration (as hereinafter
defined) in the event the shareholders follow the procedures described herein;


WHEREAS, the parties to this Agreement intend to adopt this Agreement as a plan
of reorganization within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, and intend that the Merger and the other transactions contemplated
by this Agreement be undertaken pursuant to such plan; and


WHEREAS, the parties to this Agreement intend that the Merger will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code, and that the
Parent, FD and the Merger Sub will each be a “party to a reorganization” within
the meaning of Section 368(b) of the Code with respect to the Merger.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




ARTICLE I
THE MERGER


1.1       The Merger.  At the Effective Time (as defined below) and subject to
and upon the terms and conditions of this Agreement and the applicable
provisions of the FBCA, Merger Sub shall be merged with and into FD (the
“Merger”), the separate corporate existence of Merger Sub shall cease and FD
shall continue as the surviving corporation and shall become a wholly-owned
subsidiary of Parent (the “Surviving Corporation”).


1.2       Effective Time.  The closing of the Merger and the other transactions
contemplated by this Agreement (the “Closing”) will take place virtually (i.e.,
through electronic transmission of signature pages) at a time and date to be
specified by the parties, but in no event later than two (2) business days
following the satisfaction or waiver of the conditions set forth in Article VI
hereof.  The date upon which the Closing actually occurs is herein referred to
as the “Closing Date.” On the Closing Date, the parties hereto shall cause the
Merger to be consummated by filing a Certificate of Merger or like instrument (a
“Certificate of Merger”) with the Secretary of State of the State of Florida, in
accordance with the relevant provisions of the FBCA (the time at which the
Merger has become fully effective is referred to herein as the “Effective
Time”).


1.3       Effect of the Merger.
 
(a)           At the Effective Time, the effect of the Merger shall be as
provided in the applicable provisions of the FBCA.  Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, except
as provided herein, all the property, rights, privileges, powers and franchises
of FD and Merger Sub shall vest in the Surviving Corporation, and all debts,
liabilities and duties of FD and Merger Sub shall become the debts, liabilities
and duties of the Surviving Corporation and the Shareholders Agreement (as
defined below) shall terminate.
 
(b)           Immediately prior to or at the Effective Time, the properties and
assets of Merger Sub will be free and clear of any and all encumbrances,
charges, claims, equitable interests, liens, options, pledges, security
interests, mortgages, rights of first refusal or restrictions of any kind and
nature (collectively, the “Encumbrances”), other than those Encumbrances set
forth in the Parent Financial Statements (as defined below) or, as to Parent,
which would not reasonably be expected to have a Parent Material Adverse Effect
(as defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Immediately prior to or at the Effective Time, the properties and
assets of FD will be free and clear of any and all Encumbrances, other than
those Encumbrances set forth in the FD Financial Statements (as defined below)
or which would not reasonably be expected to have a FD Material Adverse Effect
(as defined below).  Immediately prior to the Effective Time any rights of
various FD shareholders to receive portions of FD’s EBITDA shall be completely
transferred to the Parent.


(d)   At the Effective Time, the certificate of incorporation of FD as in effect
immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Corporation at and after the Effective Time until
thereafter amended in accordance with the FBCA and the terms of such certificate
of incorporation.
 
(e)           The bylaws of Merger Sub as in effect immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation at and after the
Effective Time, until thereafter amended in accordance with the FBCA and the
terms of the certificate of incorporation of the Surviving Corporation and such
bylaws, provided however that such certificate of incorporation and bylaws shall
also provide for director and officer indemnification to the broadest extent
allowed under Florida law.
 
(f)           The directors of Merger Sub immediately prior to the Effective
Time shall be the directors of the Surviving Corporation at and after the
Effective Time, each to hold the office of a director of the Surviving
Corporation in accordance with the provisions of the FBCA and the certificate of
incorporation and bylaws of the Surviving Corporation until their successors are
duly elected and qualified.
 
(g)           The officers of FD immediately prior to the Effective Time shall
be the officers of the Surviving Corporation at and after the Effective Time,
each to hold office in accordance with the provisions of the bylaws of the
Surviving Corporation.
 
(h)           Each of the shareholders and/or members of FD Management
(consisting of Raj Rawal, Vojkan Dimitrijevic, Asif Syed, Zalmi Duchman and Roy
Heggland) believe that the terms of the Shareholders Agreement shall not be an
impediment to the Closing of the Merger and the related transactions described
herein.  All of the facts described in the Letter from Tandem Legal Group LLC
dated July 18, 2014 and addressed to FD’s Board of Directors (referenced in
Schedule 2.3) are true and correct in all respects.


1.4           Effect on Capital Stock.  Subject to the terms and conditions of
this Agreement, at the Effective Time, by virtue of the Merger and without any
action on the part of Parent, FD and Merger Sub or the holders of any of the
following securities, the following shall occur:


(a)           Capital Stock of Merger Sub.  Each issued and outstanding share of
capital stock of Merger Sub shall be automatically converted into and become one
fully paid and non-assessable share of common stock, par value $0.001 per share,
of the Surviving Corporation.


(b)          Conversion of FD Capital Stock.  Each share of common stock, no par
value per share, of FD (the “FD Common Stock”) issued and outstanding
immediately prior to the Effective Time will be automatically converted, subject
to the terms hereof, including without limitation, compliance with the
submission of the required paperwork described in Section 1.5 below, into a
number of shares of common stock, par value $0.0001 per share, of Parent (the
“Parent Common Stock”) equal to the Merger Ratio (as defined below) (the
aggregate shares of Parent Common Stock is also hereinafter referred to as the
“Merger Consideration”).  The term “Merger Ratio” shall mean that ratio equal to
10,000,000 divided by the number of shares of FD Capital Stock (as defined
below) (which, for purposes of calculating the Merger Ratio, the FD Capital
Stock shall include all of FD’s outstanding warrants, options and other
securities that are exercisable or exchangeable for, or convertible into, shares
of FD Capital Stock).  This provision shall not apply to Appraisal Shares (as
defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Appraisal Rights.  Notwithstanding anything in this Agreement to
the contrary, shares (“Appraisal Shares”) of FD Common Stock that are
outstanding immediately prior to the Effective Time and that are held by any
Person (as defined below) who is entitled to demand and properly demands
appraisal of such Appraisal Shares pursuant to, and who complies in all respects
with, Section 607.1302 of the FBCA (“Section 1302”) shall not be converted into
Merger Consideration as provided in Section 1.4(b), but rather the holders of
Appraisal Shares shall be entitled to seek payment of the fair market value of
such Appraisal Shares in accordance with Section 1302; provided, however, that
if any such holder shall fail to perfect or otherwise shall waive, withdraw or
lose the right to appraisal under Section 1302, then the right of such holder to
be paid the fair value of such holder’s Appraisal Shares shall cease and such
Appraisal Shares shall be treated as if they had been converted as of the
Effective Time into the right to receive the Merger Consideration as provided in
Sections 1.4(b) and 1.5.  The Merger Ratio shall be adjusted to reflect any
Appraisal Shares by reducing the aggregate Merger Consideration by the number of
shares of Parent Common Stock otherwise allocated to the Appraisal Shares. For
purposes hereof, “Person” means an individual, a corporation, a limited
liability company, a partnership, an association, a trust or any other entity,
including any Governmental Entity (as defined below).


(d)           Fractional Shares.  No fraction of a share of Parent Common Stock
will be issued by virtue of the Merger.  In lieu thereof any fractional share
will be rounded to the nearest whole share of Parent Common Stock (with 0.5
being rounded up).


1.5           Surrender of Certificates.


(a)           Subject to the procedures described below, promptly after the
Effective Time, Parent shall make available in accordance with this Article I,
the shares of Parent Common Stock issuable pursuant to Section 1.4(b) in
exchange for outstanding shares of FD Common Stock.


(b)           Promptly after the Effective Time, Parent shall mail, or cause the
transfer agent and registrar for the Parent Common Stock to mail, to each holder
of record as of the Effective Time of a certificate or certificates, which
immediately prior to the Effective Time represented outstanding shares of FD
Common Stock (the “Certificates”) (i) a letter of transmittal in customary form,
which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon delivery of the Certificates to the
Parent, and the acknowledgment of the holder that such holder has approved all
of the terms of the Merger contained herein, as well as the structure of the
Merger described herein, as a shareholder of FD and where applicable, also as a
director of FD, and (ii) instructions for use in effecting the surrender of the
Certificates in exchange for certificates representing shares of Parent Common
Stock pursuant to Section 1.4(b).  Upon surrender of Certificates for
cancellation to the Parent, together with such letter of transmittal and the
Proxy (as defined below), each duly completed and validly executed in accordance
with the instructions thereto, the holders of such Certificates shall be
entitled to receive in exchange therefor certificates representing the number of
whole shares of Parent Common Stock into which their shares of FD Common Stock
were convertible pursuant to Section 1.4(b), and the Certificates so surrendered
shall forthwith be canceled.  Until so surrendered, outstanding Certificates
will be deemed, from and after the Effective Time, to evidence only the
potential right to ownership of the number of whole shares of Parent Common
Stock into which such shares of FD Common Stock are convertible (including no
voting, notice or other rights associated with the ownership of such shares of
Parent Common Stock under the articles or certificate of incorporation or bylaws
of Parent or under the FBCA).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If certificates representing shares of Parent Common Stock are to
be issued in a name other than that in which the Certificates surrendered in
exchange therefor are registered, it will be a condition of the issuance thereof
that the Certificates so surrendered will be properly endorsed and otherwise in
proper form for transfer and that the persons requesting such exchange will have
(i) paid to Parent or any agent designated by it any transfer or other taxes
required by reason of the issuance of certificates representing shares of Parent
Common Stock in any name other than that of the registered holder of the
Certificates surrendered, or (ii) established to the satisfaction of Parent or
any agent designated by it that such tax has been paid or is not payable.  In
addition, such transferring stockholder shall acknowledge that upon such
transfer neither the Surviving Corporation nor IVFH shall have any obligations
to it or the transferee arising from the prior ownership of the FD Common Stock
and neither the transferring owner or transferee of the FD Common Stock shall
have any further rights with respect to such FD Common Stock except delivery of
the appropriate number of shares of Parent Common Stock to the transferee upon
the submission of the appropriate paperwork pursuant to this Section 1.5.


(d)           Notwithstanding anything to the contrary in this Section, neither
the Parent nor the Surviving Corporation nor any party hereto shall be liable to
a holder of shares of Parent Common Stock or FD Common Stock for any amount
properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.


1.6           No Further Ownership Rights in FD Common Stock.  All shares of
Parent Common Stock issued in accordance with the terms hereof shall be deemed
to have been issued in full satisfaction of all rights pertaining to such shares
of FD Common Stock, and all rights, duties and obligations with respect to such
shares of FD Common Stock shall be extinguished (other than appraisal rights as
provided by the FBCA) including without limitation those arising from the
Shareholders Agreement of FD dated as of September 26, 2013 (the “Shareholders
Agreement”).  After the Effective Time, there shall be no further registration
of transfers on the records of Surviving Corporation of shares of FD Common
Stock which were outstanding immediately prior to the Effective Time.  If, after
the Effective Time, Certificates are presented to Surviving Corporation for any
reason, they shall be canceled and exchanged as provided herein, provided the
terms of Section 1.5 have been complied with.
 
 
 

--------------------------------------------------------------------------------

 
 
1.7           Lost, Stolen or Destroyed Certificates.  In the event that any
Certificates shall have been lost, stolen or destroyed, the Parent shall issue
and pay in exchange for such lost, stolen or destroyed Certificates, upon the
making of an affidavit of that fact by the holder thereof, certificates
representing the shares of Parent Common Stock into which the shares of FD
Common Stock represented by such Certificates were converted pursuant hereto;
provided, however, that the Parent may, in its discretion and as a condition
precedent to the issuance of such certificates representing shares of Parent
Common Stock require the owner of such lost, stolen or destroyed Certificates to
deliver a bond in such sum as it may reasonably direct or otherwise provide
indemnity against any claim that may be made against Parent or Surviving
Corporation with respect to the Certificates alleged to have been lost, stolen
or destroyed.


1.8           Tax Treatment.  It is intended by the parties hereto that the
Merger shall constitute a reorganization within the meaning of Section 368(a) of
the Code.  Each of the parties hereto adopts this Agreement as a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations (the “Regulations”).  Both prior to and after
the Closing, each party’s books and records shall be maintained, and all
federal, state and local income tax returns and schedules thereto shall be filed
in a manner consistent with the Merger being qualified as a reverse triangular
merger under Section 368(a)(2)(E) of the Code (and comparable provisions of any
applicable state or local laws), except to the extent the Merger is determined
in a final administrative or judicial decision not to qualify as a
reorganization within the meaning of Code Section 368(a).


1.9           Taking of Necessary Action; Further Action.  If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest the Surviving Corporation (and/or its
successor in interest) with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of FD and Merger Sub, the
officers and directors of Parent and the Surviving Corporation shall be fully
authorized (in the name of Merger Sub, FD and otherwise) to take all such
necessary action.


1.10         Restrictions on Transfer; Legends.  In addition to any restrictions
on transfer or volume limitations on sales, any shares of Parent Common Stock
issued in the Merger will not be transferable except (a) pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”) or (b) upon receipt by Parent of a written opinion of
counsel reasonably satisfactory to Parent that is knowledgeable in securities
laws matters to the effect that the proposed transfer is exempt from the
registration requirements of the Securities Act and relevant state securities
laws.  Restrictive legends must be placed on all certificates representing
Merger Consideration, substantially as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.”


“UNTIL [insert date which is 18 months from the Effective Date for FD
shareholder-employees  and 12 months for all others] THESE SECURITIES ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER PURSUANT TO THE TERMS OF A
LOCKUP  AGREEMENT DATED AUGUST 15, 2014.”


“THESE SECURITIES ARE SUBJECT TO VOLUME LIMITATIONS ON SALES.”


“THESE SECURITIES HAVE RESTRICTED VOTING RIGHTS AND MAY BE SUBJECT TO THE TERMS
OF A PROXY ON FILE IN THE COMPANY’S EXECUTIVE OFFICE.”


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF FD
 
Except as set forth in the corresponding sections or subsections of the letter
of exceptions delivered to Parent by FD on or prior to entering into this
Agreement and incorporated herein by this reference as Exhibit A (the “FD
Schedule”), FD hereby represents and warrants to Parent and Merger Sub that:


2.1           Organization of FD.  FD is a corporation duly organized, validly
existing and in good standing under the laws of Florida; has the corporate power
and authority to own, lease and operate its assets and property and to carry on
its business as now being conducted; and is duly qualified to do business and in
good standing as a foreign corporation in each jurisdiction in which the failure
to be so qualified would have a FD Material Adverse Effect.  As used in this
Agreement, the term “FD Material Adverse Effect” means a material adverse effect
on the condition (financial or otherwise), business, assets or results of
operations of FD, or on the ability of the FD to consummate the transactions
contemplated by this Agreement; it being understood, however, that FD’s
continuing incurrence of losses, as long as such losses are in the ordinary
course of business shall not, alone, be deemed to be a FD Material Adverse
Effect.  Except as disclosed in Schedule 2.1, FD has no subsidiaries. FD has
delivered or made available to Parent a true and correct copy of the certificate
of incorporation and bylaws of FD, each as amended to date (the “FD Charter
Documents”), and each such instrument is in full force and effect.  FD is not in
violation of any of the provisions of the FD Charter Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           FD Capital Structure.


(a)           The authorized, issued and outstanding shares of capital stock of
FD (the “FD Capital Stock”) as of the date hereof are set forth on Schedule
2.2(a). All issued and outstanding shares of FD Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have not been
issued in violation of any preemptive rights, and, except as contained in the
Shareholders Agreement, are free from any restrictions on transfer (other than
restrictions under the Securities Act or state securities laws) or any option,
lien, pledge, security interest, encumbrance or charge of any kind. Other than
as described on Schedule 2.2(a), FD has no other equity securities or securities
containing any equity features that are authorized, issued or outstanding.
Except as set forth in Schedule 2.2(a) hereto, there are no agreements or other
rights or arrangements existing which provide for the sale or issuance of
capital stock by FD and there are no rights, subscriptions, warrants, options,
securities (including convertible notes), conversion rights or agreements of any
kind outstanding to purchase or otherwise acquire from FD any shares of capital
stock or other securities of FD of any kind. Except as set forth on Schedule
2.2(a), there are no agreements or other obligations (contingent or otherwise)
which may require FD to repurchase or otherwise acquire any shares of its
capital stock.


(b)           Schedule 2.2(b) contains a list of the names, addresses and tax
identification numbers of the holders of record as of the date of this Agreement
of all issued and outstanding shares of FD Common Stock and the number of shares
of FD Common Stock each of them holds.


(c)           FD does not own, and is not a party to any contract to acquire,
any equity securities or other securities of any entity or any direct or
indirect equity or ownership interest in any other entity. To FD’s knowledge,
except as contained in the Shareholders Agreement, there exist no voting trusts,
proxies, or other contracts with respect to the voting of shares of capital
stock of FD.


2.3           Authority.


(a)           FD has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of FD.  No “control share acquisition”, state
takeover statute or similar statute or regulation applies or purports to apply
to FD with respect to this Agreement, the Merger or the transactions
contemplated hereby or thereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement has been duly executed and delivered by FD and,
assuming the due authorization, execution and delivery by Parent and Merger Sub,
constitutes the valid and binding obligation of FD, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws and general principles of equity.  The execution and delivery of this
Agreement by FD does not, and the performance of this Agreement by FD will not
(i) conflict with or violate the FD Charter Documents, (ii) subject to
compliance with the requirements set forth in Section 2.3(c) below, conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to FD or by which its or any of its respective properties is bound or affected,
or (iii) result in any breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or impair or
alter the rights of any party under, or to FD’s knowledge, give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any of the properties or assets of FD pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which FD is a party or by
which FD or its or any of its respective properties are bound or affected,
except to the extent such conflict, violation, breach, default, impairment or
other effect would not, in the case of clause (ii) or (iii), individually or in
the aggregate, reasonably be expected to have a FD Material Adverse Effect or
prevent or delay consummation of the Merger in any material respect or otherwise
prevent FD from performing its obligations under this Agreement in any material
respect.


(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with any court, administrative agency or commission or
other governmental authority or instrumentality (a “Governmental Entity”) is
required by or with respect to FD in connection with the execution and delivery
of this Agreement, or the consummation of the transactions contemplated hereby,
except for (i) the filing of the Articles of Merger with the Secretary of State
of Florida, (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws and (iii) such other consents, authorizations,
filings, approvals and registrations which, if not obtained or made,
individually or in the aggregate, would not be reasonably likely to have a FD
Material Adverse Effect.


2.4           FD Financial Statements.  FD has provided to Parent an unaudited
balance sheet of FD as of May 31, 2014 (the “FD Balance Sheet”), together with
the related statements of income for the period from January 1, 2014 to May 31,
2014  (the “FD Financial Statements”), which FD Financial Statements are
attached hereto as Exhibit B.  The FD Financial Statements (including, in each
case, any related notes thereto) fairly present and will fairly present the
financial position of FD as of the respective dates thereof and the results of
its operations and stockholder equity for the periods indicated.  Except as
disclosed in the FD Financial Statements, FD does not have any Liabilities of a
nature required to be disclosed by U.S. Generally Accepted Accounting Principles
(“GAAP”) and which are, individually or in the aggregate, material to the
business, results of operations or financial condition of FD.  For purposes
hereof, “Liabilities” shall mean any and all liabilities, accounts payable,
debts, adverse claims, duties, responsibilities and obligations of every kind or
nature, whether accrued or unaccrued, known or unknown, direct or indirect,
absolute or contingent, liquidated or unliquidated and whether arising under,
pursuant to or in connection with any contract, tort, strict liability or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           Absence of Certain Changes or Events.  Except as contemplated by
this Agreement, since the date of the FD Balance Sheet, FD has conducted its
business only in, and has not engaged in any material transaction other than
according to, the ordinary and usual course of such businesses and there has not
been (i) any change that, individually or in the aggregate, has had or is
reasonably likely to have a FD Material Adverse Effect; (ii) any material damage
or loss with respect to any material asset or property used by FD; (iii) any
dether distribution to stockholders of FD; (iv) any change by FD in accounting
principles, practices or methods; or (v) any increase in the compensation
payable or that could become payable by FD to officers or key employees.


2.6           Litigation.  Except as disclosed on Schedule 2.6, there are no
actions, suits, proceedings, orders or investigations pending or, to the
knowledge of FD, threatened against FD, at law or in equity, or before or by any
federal, state or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign.


2.7           No Brokers or Finders.  There are no claims for brokerage
commissions, finders’ fees, investment advisory fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement, understanding, commitment or agreement made by or on behalf of FD.


2.8           Tax Matters.
 
(a) (i) FD has timely filed (or has had timely filed on its behalf) all returns,
declarations, reports, estimates, information returns, and statements, including
any schedules and amendments to such documents (the “FD Returns”), required to
be filed or sent by it in respect of any Taxes (as defined below) or required to
be filed or sent by it to any taxing authority having jurisdiction; (ii) all
such FD Returns are complete and accurate in all material respects; (iii) FD has
timely and properly paid (or has had paid on its behalf) all Taxes required to
be paid by it; (iv) FD has established on the FD Balance Sheet reserves that are
adequate for the payment of any Taxes not yet due and payable; and (v) FD has
complied with all applicable laws, rules, and regulations relating to the
collection or withholding of Taxes from third parties (including without
limitation employees) and the payment thereof (including, without limitation,
withholding of Taxes under Sections 1441 and 1442 of the Code, or similar
provisions under any foreign laws). For purposes hereof, “Taxes” means (i) all
U.S. federal, state, local or foreign taxes, charges, fees, imposts, levies or
other assessments, including all income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
exercise, severance, stamp occupation, property and estimated taxes, customs,
duties, fees and charges of any kind whatsoever, and (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any
government authority in connection with any item described in (i) or (ii)
payable by reason of written agreement, assumption, successor or transferee
liability, operation of law, Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
applicable law) or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Except as disclosed on Schedule 2.8(b), there are no liens for Taxes upon
any assets of FD, except liens for Taxes not yet due.


(c) No deficiency for any Taxes has been proposed, asserted or assessed against
FD that has not been resolved and paid in full or is not being contested in good
faith. Except as disclosed in Schedule 2.8(c), no waiver, extension or
comparable consent given by FD regarding the application of the statute of
limitations with respect to any Taxes or FD Returns is outstanding, nor is any
request for any such waiver or consent pending. Except as disclosed in Schedule
2.8(c), there has been no Tax audit or other administrative proceeding or court
proceeding with regard to any Taxes or FD Returns, nor is any such Tax audit or
other proceeding pending, nor has there been any notice to FD by any Taxing
authority regarding any such Tax audit or other proceeding, or, to the knowledge
of FD, is any such Tax audit or other proceeding threatened with regard to any
Taxes or FD Returns. FD does not expect the assessment of any additional Taxes
of FD for any period prior to the date hereof and has no knowledge of any
unresolved questions, claims or disputes concerning the liability for Taxes of
FD which would exceed the estimated reserves established on its books and
records.


(d) Except as set forth on Schedule 2.8(d), FD is not a party to any agreement,
contract or arrangement that would result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of Section
280G of the Code and the consummation of the transactions contemplated by this
Agreement will not be a factor causing payments to be made by FD not to be
deductible (in whole or in part) under Section 280G of the Code. FD is not
liable for Taxes of any other Person, and is not currently under any contractual
obligation to indemnify any Person with respect to Taxes, or a party to any tax
sharing agreement or any other agreement providing for payments by FD with
respect to Taxes. FD is not a party to any joint venture, partnership or other
arrangement or contract which could be treated as a partnership for federal
income tax purposes. FD has not agreed and is not required, as a result of a
change in method of accounting or otherwise, to include any adjustment under
Section 481 of the Code (or any corresponding provision of state, local or
foreign law) in taxable income. Schedule 2.8(d) contains a list of all
jurisdictions in which FD is required to file any FD Return and no claim has
been made by a taxing authority in a jurisdiction where FD does not currently
file FD Returns that FD is or may be subject to taxation by that jurisdiction.
There are no advance rulings in respect of any Tax pending or issued by any
Taxing authority with respect to any Taxes of FD. FD has not entered into any
gain recognition agreements under Section 367 of the Code and the regulations
promulgated thereunder. FD is not liable with respect to any indebtedness the
interest of which is not deductible for applicable federal, foreign, state or
local income tax purposes. FD has not filed or been included in a combined,
consolidated or unitary Tax return (or the substantial equivalent thereof) of
any Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) FD has been neither a “distributing corporation” nor a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.


(f)  Except as set forth on Schedule 2.8(f), FD has not requested any extension
of time within which to file any FD Return, which return has not since been
filed. No deficiency for any Taxes been proposed, asserted or assessed against
FD that is being contested in good faith.


2.9           Contracts and Commitments.


(a)           Schedule 2.9 hereto lists the following agreements, whether oral
or written, to which FD is a party, which are currently in effect, and which
relate to the operation of FD’s business: (i) collective bargaining agreement or
contract with any labor union; (ii) bonus, pension, profit sharing, retirement
or other form of deferred compensation plan; (iii) hospitalization insurance or
other welfare benefit plan or practice, whether formal or informal, (iv) stock
purchase or stock option plan; (v) contract for the employment of any officer,
employee or other Person on a full-time or consulting basis or relating to
severance pay for any such Person; (vi) confidentiality agreement; (vii)
contract, agreement or understanding relating to the voting of FD Common Stock
or the election of directors of FD; (viii) promissory note, agreement or
indenture relating to the borrowing of money or to mortgaging, pledging or
otherwise placing a lien on any of the assets of FD; (ix) guaranty of any
obligation for borrowed money or otherwise; (x) lease or agreement under which
FD is lessee of, or holds or operates any property, real or personal, owned by
any other party, for which the annual rental exceeds $50,000; (xi) lease or
agreement under which FD is lessor of, or permits any third party to hold or
operate, any property, real or personal, for which the annual rental exceeds
$50,000; (xii) contract which prohibits FD from freely engaging in business
anywhere in the world; (xiii) license agreement or agreement providing for the
payment or receipt of royalties or other compensation by FD in connection with
the intellectual property rights listed in Schedule 2.19(b) hereto; (xiv)
contract or commitment for capital expenditures in excess of $50,000; (xv)
agreement for the sale of any capital asset; (xvi) non-compete agreements; or
(xvi) any other agreement which is either material to FD’s business or was not
entered into in the ordinary course of business.
 
(b)           To FD’s knowledge, FD has performed, in all material respects, the
obligations required to be performed by it in connection with the contracts or
commitments it is a party to or obliged to perform, including without limitation
those required to be disclosed in Schedule 2.9 hereto (except as disclosed in
Schedule 2.9 hereto) and is not in receipt of any claim of default under any
contract or commitment required to be disclosed under such caption; FD has no
present expectation or intention of not fully performing any material obligation
pursuant to any contract or commitment required to be disclosed under such
caption; and FD has no knowledge of any breach or anticipated breach by any
other party to any contract or commitment required to be disclosed under such
caption.


 
 

--------------------------------------------------------------------------------

 
 
2.10         Compliance with Laws; Permits.
 
(a)           Except for any noncompliance that would not reasonably be expected
to have a FD Material Adverse Effect, FD and its officers, directors, agents and
employees have complied with all applicable laws, regulations and other
requirements, including, but not limited to, federal, state, local and foreign
laws, ordinances, rules, regulations and other requirements pertaining to equal
employment opportunity, employee retirement, affirmative action and other hiring
practices, occupational safety and health, workers’ compensation, food
preparation, storage and delivery, minimum wages and overtime, unemployment and
building and zoning codes, and no claims have been filed against FD, and FD has
not received any written notice, alleging a violation of any such laws,
regulations or other requirements. FD is not relying on any exemption from or
deferral of any such applicable law, regulation or other requirement that would
not be available to Parent after it acquires FD’s properties, assets and
business.
 
(b)           FD has, in full force and effect, all material licenses, permits
and certificates, from federal, state, local and foreign authorities (including,
without limitation, federal and state agencies regulating occupational health
and safety and food preparation, storage and delivery) necessary to conduct its
business and operate its properties (collectively, the “FD Permits”), except for
such FD Permits which would not, individually or in the aggregate, have a FD
Material Adverse Effect. A true, correct and complete list of all of the FD
Permits is set forth in Schedule 2.10 hereto. To the knowledge of FD, FD has
conducted its business in compliance with all material terms and conditions of
the FD Permits, except for any noncompliance that would not reasonably be
expected to have a FD Material Adverse Effect.
 
2.11         Affiliate Transactions. Except as set forth in Schedule 2.11
hereto, and other than pursuant to this Agreement, no officer, director or
employee of FD, or any member of the immediate family of any such officer,
director or employee, or any entity in which any of such Persons owns any
beneficial interest in FD (collectively, the “FD Insiders”), has any agreement
with FD (other than normal employment arrangements) or any interest in any
property, real, personal or mixed, tangible or intangible, used in or pertaining
to the business of FD (other than ownership of capital stock of FD). Except as
set forth on Schedule 2.11, FD is not indebted to any FD Insider (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
business expenses) and no FD Insider is indebted to FD (except for cash advances
for ordinary business expenses). None of the FD Insiders has any direct or
indirect interest in any competitor, supplier or customer of FD or in any Person
from whom or to whom FD leases any property, or in any other Person with whom FD
transacts business of any nature. For purposes of this Section 2.11, the members
of the immediate family of an officer, director or employee shall consist of the
spouse, parents, children and siblings of such officer, director or employee.
 
2.12         Books and Records. The books of account, minute books, stock record
books, and other similar records of FD, complete copies of which have been made
available to the Parent, have been properly kept and contain no inaccuracies
except for inaccuracies that would not, individually or in the aggregate,
reasonably be expected to have a FD Material Adverse Effect.
 
2.13         Insurance. The insurance policies obtained and maintained by FD
that are material to FD are in full force and effect, all premiums due and
payable thereon have been paid (other than retroactive or retrospective premium
adjustments that FD is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and FD has received no written notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation.  A list of all insurance
policies is contained on Schedule 2.13.
 
 
 

--------------------------------------------------------------------------------

 
 
2.14         No Undisclosed Liabilities. Except as reflected in the FD Balance
Sheet or the related notes thereto, FD has no liabilities of the type required
to be disclosed in accordance with GAAP (whether accrued, absolute, contingent,
unliquidated or otherwise) except liabilities which have arisen since the date
of the FD Balance Sheet in the ordinary course of business consistent with past
practice (none of which is a material uninsured liability for breach of
contract, breach of warranty, tort, infringement, claim or lawsuit).


2.15         Absence of Certain Developments. Except as disclosed in the FD
Financial Statements, Schedule 2.15 or as otherwise contemplated by this
Agreement, since the date of the FD Financial Statements, FD has conducted its
business in all material respects in the ordinary course consistent with past
practice and there has not occurred (i) any event that would have a FD Material
Adverse Effect, (ii) any event that would reasonably be expected to prevent or
materially delay the performance of FD’s obligations pursuant to this Agreement,
(iii) any material change by FD in its accounting methods, principles or
practices, (iv) any declaration, setting aside or payment of any dividend or
distribution in respect of the shares of capital stock of FD or any redemption,
purchase or other acquisition of any of FD’s securities, (v) any material
increase in the compensation or benefits or establishment of any bonus,
insurance, severance, deferred compensation, pension, retirement, profit
sharing, stock option (including, without limitation, the granting of stock
options, stock appreciation rights, performance awards or restricted stock
awards), stock purchase or other employee benefit plan of FD, or any other
material increase in the compensation payable or to become payable to any
employees, officers, consultants or directors of FD, (vi) any issuance, grants
or sale of any stock, options, warrants, notes, bonds or other securities, or
entry into any agreement with respect thereto by FD, (vii) any amendment to the
FD Charter Documents, (viii) other than in the ordinary course of business
consistent with past practice, any (w) capital expenditures by FD, (x) purchase,
sale, assignment or transfer of any material assets by FD, (y) mortgage, pledge
or existence of any lien, encumbrance or charge on any material assets or
properties, tangible or intangible, of FD, except for liens for taxes not yet
due and such other liens, encumbrances or charges which do not, individually or
in the aggregate, have a FD Material Adverse Effect, or (z) cancellation,
compromise, release or waiver by FD of any rights of material value or any
material debts or claims, (ix) any incurrence by FD of any material liability
(absolute or contingent), except for current liabilities and obligations
incurred in the ordinary course of business consistent with past practice which
do not exceed in the aggregate $25,000, (x) damage, destruction or similar loss,
whether or not covered by insurance, materially affecting the business or
properties of FD, (xi) entry into any agreement, contract, lease or license
other than in the ordinary course of business consistent with past practice,
(xii) any acceleration, termination, modification or cancellation of any
agreement, contract, lease or license to which FD is a party or by which it is
bound, (xiii) entry by FD into a loan with any Person or a loan or other
transaction with any officers, directors or employees of FD, (xiv) any
charitable or other capital contribution by FD or pledge therefore, (xv) entry
by FD into any transaction of a material nature other than in the ordinary
course of business consistent with past practice, or (xvi) any negotiation or
agreement by FD to do any of the things described in the preceding clauses (i)
through (xv).
 
 
 

--------------------------------------------------------------------------------

 
 
2.16         Employee Benefit Plans.
 
(a)           Schedule 2.16(a) lists all material (i) “employee benefit plans,”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), of FD, (ii) bonus, stock option, stock
purchase, stock appreciation right, incentive, deferred compensation,
supplemental retirement, severance, and fringe benefit plans, programs, policies
or arrangements, and (iii) employment or consulting agreements, for the benefit
of, or relating to, any current or former employee or consultant (or any
beneficiary thereof) of FD, in the case of a plan described in (i) or (ii)
above, that is currently maintained by FD or with respect to which FD has an
obligation to contribute or any other ongoing duty or obligation, and in the
case of an agreement described in (iii) above, that is currently in effect (the
“FD Plans”). FD has heretofore made available to the Parent true and complete
copies of the FD Plans and any amendments thereto, any related trust, insurance
contract, summary plan description, and, to the extent required under ERISA or
the Code, the most recent annual report on Form 5500 and summaries of material
modifications.


(b)           No FD Plan is (1) a “multiemployer plan” within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA, (2) a “multiple employer plan” within the
meaning of Section 3(40) of ERISA or Section 413(c) of the Code, or (3) subject
to Title IV of ERISA or Section 412 of the Code.


(c)           There is no proceeding pending or, to FD’s knowledge, threatened
against the assets of any FD Plan or, with respect to any FD Plan, against FD
other than proceedings that would not reasonably be expected to have a FD
Material Adverse Effect, and to FD’s knowledge, there is no proceeding pending
or threatened in writing against any fiduciary of any FD Plan other than
proceedings that would not reasonably be expected to have a FD Material Adverse
Effect.


(d)           Each of the FD Plans has been operated and administered in all
material respects in accordance with its terms and applicable law, including,
but not limited to, ERISA and the Code.


(e)   Each of the FD Plans that is intended to be “qualified” within the meaning
of Section 401(a) of the Code has received a favorable determination,
notification, or opinion letter from the IRS.


(f)    Except as set forth in Schedule 2.16(f), no director, officer, or
employee of FD will become entitled to retirement, severance or similar benefits
or to enhanced or accelerated benefits (including any acceleration of vesting or
lapsing of restrictions with respect to equity-based awards) under any FD Plan
solely as a result of consummation of the transactions contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.17         Employees.
 
(a)           Schedule 2.17 lists the following information for each employee
and each director of FD as of the date of this Agreement, including each
employee on leave of absence or layoff status: (1) name; (2) job title; (3)
current annual base salary or annualized wages; (4) bonus compensation earned
during FD’s last fiscal year; (5) vacation accrued and unused; (6) service
credited for purposes of vesting and eligibility to participate under FD Plans;
(7) entitlements to any bonus, wage increase, severance or overtime pay; (8)
term of current employment agreement or designation as an employee at will; and
(9) the number of shares of FD Common Stock beneficially owned by each such
employee. Schedule 2.17 also lists the following information for each
consultant, independent contractor or other advisor of FD, as of the date of
this Agreement: (x) name; (y) services performed during FD’s last fiscal year;
and (z) compensation received from FD with respect to services performed during
FD’s last fiscal year.

 
(b)           Except as otherwise set forth in Schedule 2.17, or as contemplated
by this Agreement, to the knowledge of FD, (i) neither any executive employee of
FD nor any other of FD’s employees has any plan to terminate his, her or its
employment; (ii) FD has no material labor relations problem pending and its
labor relations are satisfactory; (iii) there are no workers’ compensation
claims pending against FD nor is FD aware of any facts that would give rise to
such a claim; (iv) no employee of FD is subject to any secrecy or noncompetition
agreement or any other agreement or restriction of any kind that would impede in
any way the ability of such employee to carry out fully all activities of such
employee in furtherance of the business of FD; and (v) no employee or former
employee of FD has any claim with respect to any intellectual property rights of
FD set forth in Schedule 2.19(b) hereto.


2.18         Proprietary Information and Inventions. Each current FD employee,
consultant, and other advisor is a party to either a non-disclosure agreement or
an employment agreement with FD containing comparable non-disclosure provisions.
To FD’s knowledge, no current or former FD employee, consultant or advisory
board member who is a party to a non-disclosure agreement has breached such
non-disclosure agreement. To FD’s knowledge, no current or former FD employee,
consultant or advisory board member who is a party to an employment agreement
with FD has breached the non-disclosure provisions of such agreement.


2.19         Intellectual Property.
 
(a)           Except as set forth in Schedule 2.19(a), to its knowledge, FD
owns, or has valid and enforceable licenses to use, all of the following used in
or necessary to conduct its business as currently conducted (collectively, the
“FD Intellectual Property”):


(1) patents (including any registrations, continuations, continuations in part,
renewals, and any applications for any of the foregoing) (collectively, the
“Patents”);


(2) registered and unregistered copyrights and copyright applications
(collectively, the “Copyrights”);


(3) registered and unregistered trademarks, service marks, trade names, slogans,
logos, designs and general intangibles of like nature, together with all
registrations and applications therefor (collectively, the “Trademarks”);
 
 
 

--------------------------------------------------------------------------------

 
 
(4) trade secrets, confidential or proprietary technical information, know-how,
designs, processes, research in progress, inventions and invention disclosures
(whether patentable or unpatentable) (collectively, the “Know-How”); and
 
(5) software, other than “off-the-shelf’ software (the “Software,” and together
with the Patents, Copyrights, Trademarks, and Know-How, the “Intellectual
Property”).
 
(b)           Set forth on Schedule 2.19(b) is a complete and accurate list of
all material Patents, Trademarks, registered or material Copyrights and software
owned or licensed by FD along with the jurisdictions in which they are
registered. Schedule 2.19(b) sets forth a complete and accurate list of all
Persons from whom or to whom FD licenses any material Intellectual Property,
along with the amount of annual license fees.
 
(c)           FD is the sole and exclusive owner of the FD Intellectual Property
it purports to own, free and clear of all liens and encumbrances, except for
such liens and encumbrances which, individually or in the aggregate, would not
have a FD Material Adverse Effect, and free of all licenses except those set
forth in Schedule 2.19(c) and licenses relating to off-the-shelf software having
a per-application acquisition price of less than $5,000. To FD’s knowledge, no
Copyright registration, Trademark registration, or Patent set forth in Schedule
2.19(b) has lapsed, expired or been abandoned or cancelled, or is subject to any
pending or, to FD’s knowledge, threatened opposition or cancellation proceeding
in any country.
 
(d)           Except as would not, individually or in the aggregate, reasonably
be expected to have a FD Material Adverse Effect, to FD’s knowledge, (1) neither
the conduct of FD’s business nor the manufacture, marketing, licensing, sale,
distribution or use of its products or services infringes upon the proprietary
rights of any Person, and (2) there are no infringements of the FD Intellectual
Property by any Person. Except as set forth in Schedule 2.19(a) and Schedule
2.19(c) and except as would not, individually or in the aggregate, reasonably be
expected to have a FD Material Adverse Effect, there are no claims pending or,
to FD’s knowledge, threatened (1) alleging that FD’s business as currently
conducted infringes upon or constitutes an unauthorized use or violation of the
proprietary rights of any Person, (2) alleging that the FD Intellectual Property
is being infringed by any Person, or (3) challenging the ownership, validity or
enforceability of the FD Intellectual Property.
 
(e)           FD has not entered into any material consent agreement,
indemnification agreement, forbearance to sue, settlement agreement or
cross-licensing arrangement with any Person relating to the FD Intellectual
Property other than as part of the license agreements listed in Schedule 2.19(b)
or set forth in Schedule 2.19(c).
 
(f)            Except as set forth in Schedule 2.19(f), FD is not, nor will it
be as a result of the execution and delivery of this Agreement or the
performance of its obligations under this Agreement, in breach of any license,
sublicense or other contract relating to the FD Intellectual Property that would
reasonably be expected, individually or in the aggregate, to have a FD Material
Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           FD has not embedded any open source, copyleft or community source
code in any of its products generally available or in development, including but
not limited to any libraries or code licensed under any General Public License,
Lesser General Public License or similar license arrangement.


2.20         Tax-Free Reorganization. Neither FD nor, to FD’s knowledge, any of
its Affiliates has taken or agreed to take any action that would prevent the
Merger from qualifying as a reorganization under Section 368(a) of the Code.


2.21         Vote Required. The affirmative vote of the holders of a majority of
the outstanding shares of FD Common Stock is the only vote of the holders of any
class or series of FD capital stock necessary to approve this Agreement, the
Merger and the other transactions contemplated hereby.


2.22         Bank Accounts.  Schedule 2.22 contains a complete and correct list
of all deposit accounts and safe deposit boxes of FD, all powers of attorney in
connection with such accounts, and the names of all Persons authorized to draw
thereon or to have access thereto.


2.23         Environmental Matters.  FD has not received any notice of any
violation (or claimed violation) of any environmental laws from any Government
Entity.  FD’s operations are in compliance with all applicable environmental
laws, including laws relating to the release, discharge, emission, storage,
treatment, handling or disposal of any hazardous, toxic, radioactive, infectious
or harmful substances or materials, including asbestos and petroleum, including
crude oil or any of its fractions or any material prohibited or regulated by any
environmental law (collectively, “Hazardous Materials”).  There has been no
spill, leak, discharge, escape, leaching, dumping or release of Hazardous
Materials at any property while FD has held leasehold title to such property,
and FD has no knowledge of any such events occurring at such property prior to
their leasing same.  FD has or currently uses, stores, treats, disposes or
otherwise handles Hazardous Materials in compliance with all applicable
environmental laws.  To FD’s knowledge, no underground storage tanks are located
at its premises.


2.24         Accounts Receivable and Inventory.  Except as set forth on Schedule
2.24, the accounts receivable of FD reflected on the FD Financial Statements
(net of reserves reflected in the FD Financial Statements) are valid and genuine
and arose from bona fide transactions in the ordinary course of
business.  Except as set forth on Schedule 2.24, all inventories of consumable
items reflected in the FD Financial Statements do not include any items in any
material amount that are obsolete or of a quantity or quality not usable in the
ordinary course of business.


2.25         Extent of Assets.  The FD Financial Statements include, without
limitation, all of the material real (immovable) and personal (movable)
property, intangible (incorporeal) property, rights and other assets of every
kind and nature whatsoever owned, leased, licensed or used by FD for the conduct
of its business as currently conducted and as conducted during the past twelve
(12) months (other than inventory sold in the ordinary course of business and
the disposal of obsolete equipment in the ordinary course of business) (the
“Assets”).  The Assets constitute all the assets, properties and rights
necessary to design, produce, manufacture, market, sell and/or distribute FD’s
products as currently conducted in its business.  Immediately after the
Effective Time, FD will own all right, title and interest in or to, or have or
control, any asset, property or other right used in connection with, related to
or necessary to the conduct of, FD’s business.  Except as set forth on Schedule
2.25, FD is the legal and beneficial owner or lessee, as the case may be, of the
Assets free and clear of all Encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
2.26         Customers and Suppliers.
 
(a)   Schedule 2.26(a) sets forth a list of each customer of FD that accounted
for more than five percent (5%) of the net sales of FD (calculated in accordance
with GAAP in a manner consistent with the FD Financial Statements) in any of the
calendar years 2012, 2013 or 2014 (through June 30, 2014).  FD has not received
written or oral notice that any of the customers listed on Schedule 2.26(a)
intends to cease purchasing or dealing with FD, nor does FD have any knowledge
that leads it to believe that any such customer intends to alter in any material
respect the amount of purchases or the extent of dealings with FD or would alter
in any material respect its purchases or dealings in the event of the
consummation of the transactions contemplated hereby.


(b)           Schedule 2.26(b) indicates the value of goods and services (based
on invoice price and calculated in accordance with GAAP in a manner consistent
with the FD Financial Statements) supplied to FD by the top ten (10) suppliers
and vendors of goods and services to FD during the period from January 1, 2012
to June 30, 2014.  FD has not received written or oral notice that any of the
suppliers and vendors listed on Schedule 2.26(b) intends to cease selling or
rendering services to, or dealing with, FD, nor does FD have any knowledge that
leads it to believe that any such supplier or vendor intends to alter in any
material respect the amount of sales or service or the extent of dealings with
FD or would alter in any material respect its sales or service or dealings in
the event of the consummation of the transactions contemplated hereby.


2.27         Full Disclosure. The representations and warranties of FD contained
in this Agreement (and in any schedule, exhibit, certificate or other instrument
to be delivered under this Agreement) do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which such statements were made, not misleading. There is no fact of which FD
has knowledge that has not been disclosed to the Parent pursuant to this
Agreement, including the schedules hereto, all taken together as a whole, which
has had or would reasonably be expected to have a FD Material Adverse Effect or
materially adversely affect the ability of FD to consummate in a timely manner
the transactions contemplated hereby.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB


Except as set forth in the corresponding sections or subsections of the letter
of exceptions delivered to FD by Parent on or prior to entering into this
Agreement and incorporated herein by this reference as Exhibit C (the “Parent
Schedule”), each of Parent and Merger Sub, jointly and severally, hereby
represents and warrants to FD that:


 
 

--------------------------------------------------------------------------------

 
 
3.1           Organization of Parent and Subsidiaries.  Parent and Merger Sub
are corporations duly organized, validly existing and in good standing under the
laws of Florida and are duly qualified to do business and in good standing in
each jurisdiction in which the failure to be so qualified would have a Parent
Material Adverse Effect.  As used in this Agreement, the term “Parent Material
Adverse Effect” means a material adverse effect on the condition (financial or
otherwise), business, assets or results of operations of Parent and Merger Sub
as a whole or on the ability of Parent or Merger Sub to consummate the
transactions contemplated by this Agreement; it being understood, however, that
Parent’s continuing incurrence of losses, as long as such losses are in the
ordinary course of business shall not, alone, be deemed to be a Parent Material
Adverse Effect.  Except as listed on Parent SEC Reports (as defined below),
Parent does not have any subsidiaries.  Parent has delivered or made available
to FD a true and correct copy of the articles or certificate of incorporation
(the “Parent Charter”) and bylaws of each of Parent and Merger Sub, each as
amended to date (the “Parent Charter Documents” and the “Merger Sub Charter
Documents”, respectively), and each such instrument is in full force and
effect.  Neither Parent nor Merger Sub is in violation of any of the provisions
of their respective Charter Documents.


3.2           Parent Capital Structure.


(a)           The authorized, issued and outstanding shares of capital stock of
the Parent (the “Parent Capital Stock”) as of the date hereof are set forth on
the Parent SEC Reports. Except as disclosed on the Parent SEC Reports, all
issued and outstanding shares of capital stock of the Parent Common have been
duly authorized and validly issued, are fully paid and nonassessable, have not
been issued in violation of any preemptive rights, and are free from any
restrictions on transfer (other than restrictions under the Securities Act or
state securities laws) or any option, lien, pledge, security interest,
encumbrance or charge of any kind. Other than as described on the Parent SEC
Reports, Parent has no other equity securities or securities containing any
equity features that are authorized, issued or outstanding. Except as set forth
in the Parent SEC Reports hereto, there are no agreements or other rights or
arrangements existing which provide for the sale or issuance of capital stock by
the Parent and there are no rights, subscriptions, warrants, options, conversion
rights or agreements of any kind outstanding to purchase or otherwise acquire
from the Parent any shares of capital stock or other securities of the Parent of
any kind. Except as set forth on the Parent SEC Reports, there are no agreements
or other obligations (contingent or otherwise) which may require the Parent to
repurchase or otherwise acquire any shares of its capital stock.  Except as set
forth on the Parent SEC Reports, to the Parent’s knowledge, there exist no
voting trusts, proxies, or other contracts with respect to the voting of shares
of capital stock of the Parent.


(b)           The authorized capital of the Merger Sub consists of 1,000 shares
of common stock, par value $0.0001 per share, all of which are issued and
outstanding and held of record by the Parent as of the date hereof. The issued
and outstanding shares of capital stock of the Merger Sub are duly authorized,
validly issued, fully paid and nonassessable and have not been issued in
violation of any preemptive rights. There are no options, warrants, conversion
privileges or other rights, agreements, arrangements or commitments obligating
Merger Sub to issue, sell, purchase or redeem any shares of its capital stock or
securities or obligations of any kind convertible into or exchangeable for any
shares of its capital stock.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           Authority.


(a)           Each of Parent and Merger Sub has all requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of each of Parent and Merger
Sub.  No “control share acquisition,” state takeover statute or similar statute
or regulation applies or purports to apply to Parent or Merger Sub with respect
to this Agreement, the Merger or the transactions contemplated hereby or
thereby.


(b)           This Agreement has been duly executed and delivered by each of
Parent and Merger Sub and, assuming the due authorization, execution and
delivery by FD, constitutes the valid and binding obligation of each of Parent
and Merger Sub, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws and general principles of
equity.  The execution and delivery of this Agreement by each of Parent and
Merger Sub, does not, and the performance of this Agreement by each of Parent
and Merger Sub, will not (i) conflict with or violate the Parent Charter
Documents or the Merger Sub Charter Documents, (ii) subject to compliance with
the requirements set forth in Section 3.3(c) below, conflict with or violate any
law, rule, regulation, order, judgment or decree applicable to Parent or Merger
Sub, respectively, or by which its or any of their respective properties is
bound or affected or (iii) result in any breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or impair any of, Parent’s or Merger Sub’s rights or alter the rights or
obligations of any third party under, or to Parent’s knowledge, give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of an Encumbrance on any of the properties or assets of Parent
or Merger Sub, respectively, pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which any of Parent or Merger Sub is a party or by which Parent or
Merger Sub, or any of their respective properties are bound or affected, except
to the extent such conflict, violation, breach, default, impairment or other
effect would not, in the case of clause (ii) or (iii), individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect or
prevent or delay consummation of the Merger in any material respect or otherwise
prevent Parent or Merger Sub from performing its obligations under this
Agreement in any material respect.


(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with any Governmental Entity is required by or with
respect to either Parent or Merger Sub in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for (i) the filing of the Articles of Merger with the Secretary
of State of Florida, (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws and (iii) such other consents, authorizations,
filings, approvals and registrations which, if not obtained or made,
individually or in the aggregate, would not be reasonably likely to have a
Parent Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4           SEC Reports.  Parent is a public reporting company subject to the
periodic filing requirements of the Securities Exchange Act of 1934, as amended,
and Parent has made all of its required filings pursuant thereto and is current
in its filings thereunder (the “Parent SEC Reports”).  The Parent SEC Reports do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which such statements were made, not
misleading.


3.5           Absence of Certain Changes or Events.  Since the date of the most
recent Parent SEC Report, Parent has conducted its business only in, and has not
engaged in any material transaction other than according to, the ordinary and
usual course of such businesses and there has not been (i) any change that
individually or in the aggregate, has had or is reasonably likely to have a
Parent Material Adverse Effect; (ii) any material damage or loss with respect to
any material asset or property used by Parent or Merger Sub; (iii) any
declaration, setting aside or payment of any dividend or other distribution to
stockholders of Parent or Merger Sub; (iv) any change by Parent in accounting
principles, practices or methods; or (v) any increase in the compensation
payable or that could become payable by Parent or Merger Sub to officers or key
employees.


3.6           Brokers’ and Finders’ Fees.  Neither Parent nor Merger Sub has
incurred, nor will it incur, directly or indirectly, any Liability for brokerage
or finders’ fees or agents’ commissions or any similar charges in connection
with this Agreement or any transaction contemplated hereby, other than finders’
fees, the payment for which will be the sole responsibility of Parent.


3.7           Valid Issuances.  The Parent Common Stock to be issued in the
Merger, when issued in accordance with the provisions of this Agreement, will be
duly authorized, validly issued, fully paid and nonassessable, free of all
Encumbrances and not subject to preemptive rights, and will be exempt from the
registration requirements of the Securities Act and applicable blue sky laws.


3.8           Books and Records. The books of account, minute books, stock
record books, and other similar records of the Parent, complete copies of which
have been made available to the Parent, have been properly kept and contain no
inaccuracies except for inaccuracies that would not, individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect.
 
3.9           Insurance. The insurance policies obtained and maintained by the
Parent that are material to the Parent are in full force and effect, all
premiums due and payable thereon have been paid (other than retroactive or
retrospective premium adjustments that the Parent is not currently required, but
may in the future be required, to pay with respect to any period ending prior to
the date of this Agreement), and the Parent has received no written notice of
cancellation or termination with respect to any such policy that has not been
replaced on substantially similar terms prior to the date of such cancellation.
 
 
 

--------------------------------------------------------------------------------

 
 
3.10         No Undisclosed Liabilities. Except as reflected in the Parent SEC
Reports, the Parent has no liabilities of the type that would be required to be
disclosed in accordance with GAAP (whether accrued, absolute, contingent,
unliquidated or otherwise) except liabilities which have arisen since the date
of the most recent financial statements contained in the Parent SEC Reports in
the ordinary course of business consistent with past practice (none of which is
a material uninsured liability for breach of contract, breach of warranty, tort,
infringement, claim or lawsuit).
 
3.11         Absence of Certain Developments. Except as disclosed in the Parent
SEC Reports or as otherwise contemplated by this Agreement, since the date of
the most recent financial statements contained in the Parent SEC Reports, the
Parent has conducted its business in all material respects in the ordinary
course consistent with past practice and there has not occurred (i) any event
that would have a Parent Material Adverse Effect, (ii) any event that would
reasonably be expected to prevent or materially delay the performance of the
Parent’s obligations pursuant to this Agreement, (iii) any material change by
the Parent in its accounting methods, principles or practices, (iv) any
declaration, setting aside or payment of any dividend or distribution in respect
of the shares of capital stock of the Parent or any redemption, purchase or
other acquisition of any of the Parent’s securities, (v) any material increase
in the compensation or benefits or establishment of any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including, without limitation, the granting of stock options, stock
appreciation rights, performance awards or restricted stock awards), stock
purchase or other employee benefit plan of the Parent, or any other material
increase in the compensation payable or to become payable to any employees,
officers, consultants or directors of the Parent, (vi) other than issuances of
options pursuant to duly adopted option plans, any issuance, grants or sale of
any stock, options, warrants, notes, bonds or other securities, or entry into
any agreement with respect thereto by the Parent, (vii) any amendment to the
Parent Charter Documents, (viii) other than in the ordinary course of business
consistent with past practice, any (w) capital expenditures by the Parent, (x)
purchase, sale, assignment or transfer of any material assets by the Parent, (y)
mortgage, pledge or existence of any lien, encumbrance or charge on any material
assets or properties, tangible or intangible, of the Parent, except for liens
for taxes not yet due and such other liens, encumbrances or charges which do
not, individually or in the aggregate, have a Parent Material Adverse Effect, or
(z) cancellation, compromise, release or waiver by the Parent of any rights of
material value or any material debts or claims, (ix) any incurrence by the
Parent of any material liability (absolute or contingent), except for current
liabilities and obligations incurred in the ordinary course of business
consistent with past practice, (x) damage, destruction or similar loss, whether
or not covered by insurance, materially affecting the business or properties of
the Parent, (xi) entry into any agreement, contract, lease or license other than
in the ordinary course of business consistent with past practice, (xii) any
acceleration, termination, modification or cancellation of any agreement,
contract, lease or license to which the Parent is a party or by which it is
bound, (xiii) entry by the Parent into any loan or other transaction with any
officers, directors or employees of the Parent, (xiv) any charitable or other
capital contribution by the Parent or pledge therefore, (xv) entry by the Parent
into any transaction of a material nature other than in the ordinary course of
business consistent with past practice, or (xvi) any negotiation or agreement by
the Parent to do any of the things described in the preceding clauses (i)
through (xv).
 
 
 

--------------------------------------------------------------------------------

 
 
3.12         Tax-Free Reorganization. Neither the Parent nor, to the Parent’s
knowledge, any of its Affiliates has taken or agreed to take any action that
would prevent the Merger from qualifying as a reorganization under Section
368(a) of the Code.
 
3.13         Full Disclosure. The representations and warranties of the Parent
and the Merger Sub contained in this Agreement (and in any schedule, exhibit,
certificate or other instrument to be delivered under this Agreement) do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which such statements were made, not
misleading. There is no fact of which the Parent has knowledge that has not been
disclosed to FD pursuant to this Agreement, including the schedules hereto, all
taken together as a whole, which has had or would reasonably be expected to have
a Parent Material Adverse Effect or materially adversely affect the ability of
the Parent to consummate in a timely manner the transactions contemplated
hereby.


 
ARTICLE IV
ADDITIONAL AGREEMENTS

 
4.1           Notification. Each party shall give prompt notice to the other
upon becoming aware that any representation or warranty made by it contained in
this Agreement has become untrue or inaccurate, or of any failure of such party
to comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement; provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of the parties or the conditions to the obligations of
the parties under this Agreement.


4.2           Third Party Consents.  On or before the Closing Date, Parent and
FD will each use its commercially reasonable efforts to obtain any consents,
waivers and approvals under any of its respective agreements, contracts,
licenses or leases required to be obtained in connection with the consummation
of the transactions contemplated hereby.  If such consents, etc. are not
required to be obtained prior to Closing, the party required to obtain such
consent, etc. shall do so as promptly as possible after Closing.


4.3           FD Stockholders’ Meeting; Materials to Stockholders.  FD shall
obtain, in lieu of holding a special meeting of the FD Stockholders to approve
the Merger and this Agreement, the written consent, in full compliance with the
FD Charter Documents, and the FBCA, of the number of FD Stockholders necessary
under the FD Charter Documents and the FBCA to approve this Agreement and the
Merger. For purposes hereof, “FD Stockholders” means all Persons holding
outstanding shares of FD Capital Stock immediately prior to the Effective Time.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4           Employment Agreements.  The Parent shall initially continue the
employment arrangements between FD and Transferred Employees (as defined below),
but provides no guarantee of permanent or long-term employment to any
Transferred Employee. For purposes hereof, “Transferred Employees” means all
employees or consultants of FD as of immediately prior to the Effective Time,
all of whom are listed on Schedule 4.4.  Following the Closing, the Parent
intends to enter into employment agreements with the Surviving Corporation’s key
employees.


4.5           Lock up Agreements, Debt Extension, Proxy and Listing of Shares.
 
(i) FD Management shall enter into lockup agreements providing for the lockup of
their shares for 18 months in the form attached as Schedule 4.5 hereto.   The FD
Stockholders who are not members of FD Management shall be subject to the lockup
of their shares for 12 months.  Such lockup agreements may contain volume
limitations consistent with those provided in Schedule 4.5.


(ii) The due date of all debt of FD owed to FD Stockholders shall be extended to
3 years from date of the Effective Time.


(iii) IVFH agrees to use best commercial efforts to obtain listing of Parent
Common Stock issued in the Merger on the NASDAQ Capital Market exchange within
120 days of the Effective Time.


(iv) FD Management shall execute proxies covering all of their shares of FD
Common Stock, whenever obtained, in favor of the decisions of management of
Parent (the “Proxy”) to be voted in the sole discretion of Parent’s CEO on all
matters on which Parent Common Stock can vote.  The Proxy shall be deemed
coupled with an interest and be irrevocable as long as Parent’s Chief Executive
Officer at the Effective Time retains such position.


 4.6          Survival.  The representations and warranties of FD, Parent and
Merger Sub contained in or made pursuant to this Agreement shall expire eighteen
(18) months after the Effective Time.


 4.7          Preparation for Closing. From the date hereof until the Closing
Date, the parties hereto shall use reasonable commercial efforts to take, or
cause to be taken, all actions, and do, or cause to be done, and assist and
cooperate with each other in doing, all things necessary, proper, or advisable
to consummate, in the most expeditious manner practicable, the transactions
contemplated hereby, including, without limitation, the satisfaction of the
conditions set forth in Article 6.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS TO THE MERGER


5.1           Conditions to Obligations of FD.  The obligations of FD to effect
the Merger is subject to the satisfaction (or, to the extent permitted under
applicable law, waiver by FD) on or prior to the Closing Date of the following
conditions:


(a)           Each of the representations and warranties of the Parent and the
Merger Sub contained in this Agreement shall be true and correct as of the
Closing, except (i) with respect to representations and warranties that address
matters only as of a particular date, which shall be true and correct as of such
date and (ii) to the extent that all of the breaches of such representations and
warranties collectively (without giving effect to materiality, Parent Material
Adverse Effect or any similar qualification) have not had a Parent Material
Adverse Effect.


(b)           The Parent and the Merger Sub shall have performed in all material
respects all agreements, obligations and covenants required to be performed by
them under this Agreement at or prior to Closing.


(c)           The approval of the Merger, in compliance with the FD Charter
Documents, and the FBCA, by FD’s board of directors and holders of a majority of
the FD Common Stock (the “FD Merger Approval”) shall have been obtained at or
prior to Closing.


5.2           Conditions to the Obligations of Parent and Merger Sub.  The
obligations of the Parent and the Merger Sub to effect the Merger is subject to
the satisfaction (or, to the extent permitted under applicable law, waiver by
the Parent and the Merger Sub) on or prior to the Closing Date of the following
conditions:


(a)           Each of the representations and warranties of FD contained in this
Agreement shall be true and correct as of the Closing, except (i) with respect
to representations and warranties that address matters only as of a particular
date, which shall be true and correct as of such date and (ii) to the extent
that all of the breaches of such representations and warranties collectively
(without giving effect to materiality, FD Material Adverse Effect or any similar
qualification) have not had a FD Material Adverse Effect.


(b)           FD shall have performed in all material respects all agreements,
obligations and covenants required to be performed by FD under this Agreement at
or prior to Closing.


(c)           The FD Merger Approval shall have been obtained at or prior to
Closing.


(d)           The resignations, effective at the Closing, of all directors of FD
immediately prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           A certificate of good standing of FD from its jurisdiction of
incorporation, dated a date reasonably proximate to the Closing Date.


(f)           Parent shall have received such other certificates, instruments
and documents as may reasonably be requested by Parent.


(g)           FD shall not have filed for protection under any applicable
bankruptcy laws nor has any 3rd party commenced such an action against FD.


ARTICLE VI
GENERAL PROVISIONS
 
6.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given on the day of delivery if delivered
personally or sent via telecopy (receipt confirmed) or on the second business
day after being sent if delivered by commercial delivery service, to the parties
at the following addresses or telecopy numbers (or at such other address or
telecopy numbers for a party as shall be specified by like notice):


(a)           if to Parent or Merger Sub:


Innovative Food Holdings, Inc.
28411 Race Track
Road                                                                                                
Bonita Springs, FL 34135
Attn:  Sam Klepfish
Email: (sklepfish@innovativefoodholdings.com)


With a copy to (which shall not constitute notice):


Feder Kaszovitz LLP
845 Third Avenue, 11th Floor
New York, NY 10022
Attn: Howard I. Rhine, Esq. and Irving Rothstein, Esq.
Email: hrhine@fedkas.com and irothstein@fedkas.com


(b)           if to FD, to:


The Fresh Diet, Inc..
1545 NE 123rd Street
North Miami, Florida 33161
Attn:  Raj Rawal
Email: raj@thefreshdiet.com
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):
The Fresh Diet, Inc.
1545 NE 123rd Street
North Miami, Florida 33161
Attn:  Roy T. Heggland
Email:  roy@thefreshdiet.com


6.2           Interpretation; Construction.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  For purposes of
this Agreement, the term “knowledge” means with respect to a party hereto, with
respect to any matter in question, that any of the officers of such party has
actual knowledge of such matter.  For purposes of this Agreement, the term
“person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.  Unless the context
requires otherwise, all words use in this Agreement in the singular number shall
extend to and include the plural, all words in the plural number shall extend to
and include the singular, and all words in any gender shall extend to and
include all genders. The parties hereto agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.


6.3           Entire Agreement; Third Party Beneficiaries; Severability.  This
Agreement and the documents and instruments and other agreements among the
parties hereto as contemplated by or referred to herein, including the Exhibits
and the FD Schedule constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.  No third parties shall have
any rights under or rights to enforce this Agreement, and no third parties are
intended to be third party beneficiaries of any provision hereof.    This
Agreement may not be amended, and any provision hereof may not be waived, by the
parties hereto except by execution of an instrument in writing signed on behalf
of each Party hereto.


6.4           Other Remedies; Specific Performance.  Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5           Assignment; Counterparts.  No party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties.  Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.


6.6           Governing Law; Jurisdiction; Venue. This Agreement and all matters
arising herefrom or with respect hereto, including, without limitation, tort
claims (the “Covered Matters”) shall be governed by, and construed in accordance
with, the internal laws of the State of Florida, without reference to the choice
of law principles thereof.  Each of the parties hereto irrevocably submits to
the co-exclusive jurisdiction of the federal and state courts located in the
State of Florida for the purpose of any suit, action, proceeding or judgment
relating to or arising out of the Covered Matters.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit,
action, or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action, or proceeding brought in any such court has been
brought in an inconvenient forum.  Prior to initiating any litigation, other
than litigation for a preliminary injunctive or judicial relief from a court of
competent jurisdiction in the good faith judgment of a party necessary to avoid
irreparable injury, each party shall attempt in good faith to negotiate a
settlement. If such negotiations do not result in a settlement within thirty
(30) days from the commencement of such negotiations, the parties may initiate
litigation or any other proceeding permitted by applicable law upon seven (7)
days’ written notice to the other party.  All deadlines specified in this
Section 6.6 may be extended by mutual agreement in writing.


6.7           Expenses.  FD on the one hand and Parent and Merger Sub on the
other hand, will each pay the fees and expenses of their respective counsel,
accountants and other experts incident to the negotiation and preparation of
this Agreement, the schedules and exhibits hereto and any related documents.


6.8           Further Assurances.  Each party hereto shall execute and cause to
be delivered to each other party hereto such instruments, powers of attorney,
and other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.


[Remainder of page is blank; signatures follow]
 
 
 

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have caused this Agreement and
Plan of Merger to be executed by their duly authorized respective officers as of
the date first written above.


INNOVATIVE FOOD HOLDINGS, INC.




By:                                                                            
Name: ______________________________
Title: _______________________________




THE FRESH DIET, INC.




By:                                                                            
Name: ______________________________
Title: _______________________________

 
FD ACQUISITION CORP.




By:                                                                            
Name: ______________________________
Title: _______________________________



EACH OF THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO THE TERMS OF THIS
AGREEMENT AND PLAN OF MERGER IN THEIR CAPACITIES AS A SHAREHOLDER OF THE FRESH
DIET, INC. AND IF AN OFFICER AND/OR DIRECTOR OF SUCH ENTITY, IN SUCH
CAPACITY(IES) AS WELL. HOWEVER, EXCEPT WITH RESPECT TO SECTION 1.3(h), WHICH IS
BELIEVED TO BE TRUE AND CORRECT AS OF THE DATE HEREOF BY FD MANAGEMENT, A
SIGNATURE BELOW DOES NOT MEAN THE UNDERSIGNED HAS ANY PERSONAL LIABILTY FOR ANY
OF THE OTHER REPS AND WARRANTIES CONTAINED HEREIN:
 
 
 

--------------------------------------------------------------------------------

 

 
____________________________________
Raj Rawal




____________________________________
Vojkan Dimitrijevic




____________________________________
Asif Syed




____________________________________
Zalmi Duchman




____________________________________
Roy Heggland























